Citation Nr: 1731170	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  04-40 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to a service-connected disability.

2.  Entitlement to an initial disability rating greater than 10 percent for left knee degenerative joint disease.

3.  Entitlement to an initial disability rating greater than 10 percent for right carpal tunnel syndrome (CTS) prior to May 24, 2016, and a staged initial rating greater than 20 percent from May 24, 2016.

4.  Entitlement to an initial disability rating greater than 10 percent for left carpal tunnel syndrome (CTS) prior to May 24, 2016, and a staged initial rating greater than 30 percent from May 24, 2016.

5.  Entitlement to an effective date prior to August 27, 2012 for the award of service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2004, December 2010, July 2012, and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  

In December 2007, the Board denied the claim for an initial rating greater than 10 percent for left knee degenerative joint disease.  The Veteran appealed the denial of the claim to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2008, the Court granted a Joint Motion for Remand filed by the parties, which vacated the Board's December 2007 decision.  The appeal was returned to the Board, and in March 2010, the claim for an initial rating greater than 10 percent for left knee degenerative joint disease was remanded for additional development.

Thereafter, the case was returned to the Board along with claims for increased initial ratings for right and left CTS, diabetes mellitus, cortical cataracts, and a claim to reopen service connection for PTSD.  In a September 2011 decision, the Board reopened the claim for entitlement to service connection for PTSD and remanded the claim for service connection for PTSD, along with the other issues on appeal, for further development.

In an April 2014 decision, the Board awarded a separate 10 percent disability rating for left knee instability, and denied claims for a TDIU, an earlier effective date for the award of service connection for PTSD, and increased ratings for left knee degenerative joint disease, left and right CTS, cortical cataracts of the bilateral eyes, and PTSD.  The Veteran appealed the denial of the claims to the Court which, by an April 2015 Memorandum Decision, vacated and remanded for additional development that portion of the Board's decision which denied the issues of increased ratings for left knee degenerative joint disease, right CTS, left CTS, and an earlier effective date for the award of service connection for PTSD.  In December 2015, the Board remanded these claims for additional development consistent with the Memorandum Decision.  The case is now returned to the Board for consideration.

The issues of entitlement to an increased rating for left knee degenerative joint disease and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative evidence of record does not show that GERD is related to active duty service or to a service-connected disability.

2.  Prior to March 30, 2015, the Veteran's right CTS was manifested by no more than mild incomplete paralysis of the median nerve.

3.  From March 30, 2015 through May 23, 2016, the Veteran's right CTS was manifested by no more than moderate incomplete paralysis of the median nerve.

4.  From May 24, 2016, the Veteran's right CTS was manifested by no more than mild incomplete paralysis of all radicular groups.

5.  Prior to March 30, 2015, the Veteran's left CTS was manifested by no more than mild incomplete paralysis of the median nerve.

6.  From March 30, 2015 through May 23, 2016, the Veteran's left CTS was manifested by moderate incomplete paralysis of the median nerve.

7.  From May 24, 2016, the Veteran's left CTS was manifested by no more than moderate incomplete paralysis of all radicular groups.

8.  On March 13, 1997, the Veteran filed a claim seeking entitlement to service connection for PTSD, which was denied in a December 1999 rating decision.  The Veteran was notified of the rating decision in January 2000, and he did not perfect an appeal thereof or submit new and material evidence within the one-year appeal period of that decision; thus, the December 1999 rating decision is final.

9.  On September 8, 2006, the Veteran filed a claim to reopen the issue of entitlement to service connection for PTSD, and that request was denied in a January 2007 rating decision.  The Veteran filed a notice of disagreement to that rating decision, which he perfected in December 2007.

10.  In a September 2011 decision, the Board reopened the Veteran's claim for entitlement to service connection for PTSD and remanded the matter to the RO for additional development.

11.  In a January 2013 rating decision, the RO granted entitlement to service connection for PTSD, effective August 27, 2012.

12.  In an April 2016 VA retrospective opinion, the examiner who conducted the October 2011 VA examination opined that the earliest evidence of PTSD symptoms prior to August 2012 to support a diagnosis of PTSD were demonstrated in the October 20, 2011 VA examination report; the date that entitlement arose for service connection for PTSD was October 20, 2011.

CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by active service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  Prior to March 30, 2015, the criteria for an initial rating greater than 10 percent for right CTS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).

3.  From March 30, 2015 through May 23, 2016, the criteria for a staged initial rating of 30 percent, but no greater, is warranted for the Veteran's right CTS.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).

4.  From May 24, 2016, the criteria for a staged initial rating greater than 20 percent for right CTS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2016).

5.  Prior to March 30, 2015, the criteria for an initial rating greater than 10 percent for left CTS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).

6.  From March 30, 2015 through May 23, 2016, the criteria for a staged initial rating of 20 percent, but no greater, is warranted for the Veteran's left CTS.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).

7.  From May 24, 2016, the criteria for a staged initial rating greater than 30 percent for left CTS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2016).

8.  The criteria for entitlement to an effective date of October 20, 2011, but no earlier, for the award of service connection for PTSD have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Letters dated in April 2011, April 2012, March 2013, and June 2014 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

The Veteran was provided with a VA examination addressing the etiology of his GERD in November 2014.  Review of the examination report reflects that it is adequate in this case, as it was based on a review of the claims file, clinical examination, and interview of the Veteran.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, the opinion provided is based upon an accurate review of the facts in this case and provides sufficient explanation and rationale to support the opinion.  Additionally, the Veteran was provided with a VA retrospective examination in April 2016 to determine the earliest date that it could reasonably be determined that the Veteran had PTSD.  The Board finds the April 2016 opinion to be adequate, as it is based upon a thorough and accurate review of the evidence in the claims file and provides supporting rationale for the conclusion reached.  Last, the Veteran most recently underwent a VA examination discussing the severity of his right and left CTS in May 2016.  The Board finds that examination to be adequate, as it provides subjective and objective findings sufficient to rate the severity of the Veteran's right and left CTS under the pertinent diagnostic code rating criteria.  Accordingly, for the foregoing reasons, the Board finds the November 2014 VA opinion as to the etiology of the Veteran's GERD, the April 2016 VA opinion as to the earliest date that the evidence showed PTSD, and the May 2016 VA examination addressing the severity of the Veteran's right and left CTS to be adequate.

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I.  GERD

The Veteran contends that his GERD was caused or aggravated by his service-connected PTSD.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are silent as to any complaints of or treatment for GERD.  A May 1969 separation examination reflects that the Veteran's abdomen, viscera, and G-U system were normal.  In a report of medical history, completed at that time, the Veteran denied a history of frequent indigestion as well as stomach, liver, or intestinal trouble.

A May 2008 VA treatment record reveals the Veteran's complaints of substernal chest heaviness with left arm numbness which "has been happening for years."  He noted that, often, he would take Tums or burp and the pain would feel better.  He stated that he occasionally experienced epigastric pain, but not often.  The diagnosis was substernal chest heaviness and left arm numbness for years, rule out angina versus acid reflux.  Another May 2008 record reflects a diagnosis of GERD, which was controlled with medication.

VA treatment records from 2014 through 2016 reflect diagnoses of and treatment for GERD.  They note the Veteran's reported symptoms of intermittent gas and bloating.  He was prescribed medication to treat his symptoms.

In the Veteran's June 2014 claim, he alleged that his acid reflux was "possibly secondary to [his] service connected PTSD."  He noted that he was diagnosed with acid reflux in May 2014, and that treatment included medication.

In November 2014, the Veteran underwent a VA examination.  The Veteran reported a history of abdominal bloating for a few years, and noted that he started medication to treat his symptoms earlier that year.  He also described infrequent episodes of epigastric distress.  The diagnosis was GERD.  After reviewing the Veteran's claims file and conducting an interview of the Veteran, the VA examiner opined that the Veteran's GERD was not caused or aggravated by his service-connected PTSD.  The examiner explained that the current medical literature did not identify PTSD as a risk factor for causing GERD, and that there was no documentation in the literature from reliable sources that stated that PTSD specifically caused mechanical reflux disease.  The examiner also explained that there was no evidence to suggest or support the Veteran's argument that his GERD was aggravated by his service-connected PTSD, as the Veteran's symptomatology and his reporting of symptoms did not support any true worsening beyond the natural progression of the reflux.  The Veteran acknowledged that he did not know what brought on his bloating, nor did he know if those symptoms were specifically worsened by any issue or mechanism.

The Board finds that the evidence of record does not support entitlement to service connection for GERD.  The evidence reflects diagnoses of GERD.  See Degmetich, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  However, there is no competent objective evidence of in-service incurrence of GERD.  The Veteran's service treatment records are negative for any complaints, diagnoses, or treatment for GERD or acid reflux.  The Veteran's May 1969 separation examination shows that his gastrointestinal system was normal at service discharge.  Moreover, in a report of medical history, completed at that time, the Veteran denied a history of frequent indigestion and intestinal or stomach problems.  Further, the Veteran has not reported any symptoms of acid reflux or GERD during military service.

Additionally, there is no competent and credible evidence of record showing a nexus between the Veteran's current GERD and his military service.  There is no medical evidence of record linking the Veteran's GERD to service or to any incident of service.  Moreover, the first objective medical evidence of GERD was in 2008, over 39 years after service discharge.  See Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).

Further, there is no competent evidence suggesting that the Veteran's GERD was caused or aggravated by his service-connected PTSD.  38 C.F.R. § 3.310; see Allen v. Brown, 7 Vet. App. 439 (1995)(en banc) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  The only medical evidence of record addressing the relationship between the Veteran's GERD and his PTSD is the November 2014 VA opinion, which concluded that the Veteran's GERD was not caused or aggravated by his service-connected PTSD.  The Board finds the November 2014 VA opinion probative in this instance, as the opinion was based upon a review of the medical evidence, consideration of the Veteran's lay statements and reported symptoms, as well as review of the pertinent medical literature.  

The Board acknowledges the Veteran's lay statements that his GERD was caused or aggravated by his PTSD.  However, the Veteran has not been shown to have the experience, training, or education necessary to make an etiological opinion regarding his GERD.  While the Veteran is competent to report symptoms capable of lay observation, he has not been shown to be competent to render an opinion as to the etiology of his GERD, as such an opinion requires medical expertise which he is not shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).

In sum, the service records do not show evidence of GERD during service; the competent evidence of record does not demonstrate a relationship between GERD and service; and the competent evidence does not show that GERD was caused or aggravated by a service-connected disability.  Accordingly, the preponderance of the evidence is against the claim for entitlement to service connection for GERD, and service connection is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against the Veteran's claim, doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014);Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  CTS

The Veteran contends that he is entitled to initial ratings greater than 10 percent for right and left CTS prior to May 24, 2016, and that staged initial ratings greater than 20 percent for right CTS and 30 percent for left CTS are warranted from May 24, 2016.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a December 2010 rating decision, service connection for right and left CTS was granted, and 10 percent ratings were assigned for each wrist, effective October 29, 2010, under 38 C.F.R. § 4.124a, Diagnostic Codes 8599-8515.  In a June 2016 rating decision, the RO granted a staged initial rating of 20 percent for right CTS, effective May 24, 2016, and a staged initial rating of 30 percent for left CTS, effective May 24, 2016, under 38 C.F.R. § 4.124a, Diagnostic Code 8713.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2016).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).  Here, the use of Diagnostic Codes 8599-8515 reflects that there is no diagnostic code specifically applicable to the Veteran's right and left CTS, and that these disabilities were rated by analogy to paralysis of the median nerve under Diagnostic Code 8515.  See 38 C.F.R. § 4.20 (2016) (allowing for rating of unlisted condition by analogy to closely related disease or injury).

Diagnostic Code 8515 provides for a 10 percent rating for mild incomplete paralysis of the median nerve of either the minor or major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  A 20 percent rating is warranted when there is moderate incomplete paralysis of the minor extremity, and a 30 percent rating is provided for moderate incomplete paralysis of the major extremity.  Id.  A 40 percent rating is warranted for severe incomplete paralysis of the minor extremity, and a 50 percent rating is warranted for severe incomplete paralysis of the major extremity.  Id.  A maximum rating of 60 percent for the minor extremity and 70 percent for the major extremity is provided when there is complete paralysis of the median nerve with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex the distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to the palm; flexion of the wrist weakened; and pain with trophic disturbances.  Id.

Diagnostic Code 8713 addresses neuralgia of all radicular groups, and assigns a 20 percent rating for mild incomplete paralysis in the major and minor extremities; a 30 percent rating for moderate incomplete paralysis of the minor extremity and a 40 percent rating for moderate incomplete paralysis of the major extremity; a 60 percent rating for severe incomplete paralysis of the minor extremity and a 70 percent rating for severe incomplete paralysis of the major extremity; and an 80 percent rating for complete paralysis of the minor extremity and a 90 percent rating for complete paralysis of the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8713.

A December 2010 VA treatment record notes the Veteran's complaints of tingling in the fingers.  The diagnosis was "[c]arpal tunnel - minimal symptoms."  A December 2010 electromyography study (EMG) of the upper extremities showed the median and ulnar nerves to be within normal limits.  Bilateral palmar (mixed nerves) conduction studies of the median and ulnar nerves showed prolonged median nerves peak latencies with slow conduction velocities across the wrist segments, bilaterally.  Bilateral radial (sensory) nerve conduction studies were within normal limits.  The impression was bilateral carpal tunnel syndrome involving mainly the sensory fibers.  A June 2011 treatment record indicates that the Veteran experienced "minimal symptoms" of CTS.

In October 2011, the Veteran underwent a VA peripheral nerves examination.  The examiner noted that the Veteran experienced symptoms attributable to CTS of mild numbness in the right and left upper extremities.  There was no evidence of constant pain, paresthesias, or dysthesias in the right or left upper extremities.  The examiner observed that the Veteran's was right-hand dominant.  Muscle strength was 5/5 and normal with elbow extension and flexion, wrist extension and flexion, grip, and pinch.  There was no evidence of muscle atrophy.  Reflexes were 2+ and normal in the bilateral upper extremities.  Sensory examination showed normal sensation in the inner and outer forearms as well as in the hands and fingers.  There were no trophic changes attributable to peripheral neuropathy.  Examination showed the radial nerves, the median nerves, the ulnar nerves, the musculocutaneous nerves, the circumflex nerves, the upper radicular group nerves, the middle radicular group nerves, and the lower radicular group nerves of the right and left upper extremities to be normal.  The diagnosis was bilateral carpal tunnel syndrome.  The examiner remarked that the Veteran's right and left CTS did not impact his ability to work.  The examiner stated that the Veteran's right and left CTS appeared to be "very mild" with  no evidence of paralysis.  The examiner observed the Veteran's reports that his CTS had worsened over the prior two years.  The examiner noted the Veteran's reports that his wrists bothered him at night, but that they did not bother him during the daytime, so it was unlikely that the CTS would interfere with employment.

A December 2011 VA treatment record notes that the Veteran denied "a lot of symptoms associated with his" CTS and states that the Veteran had "minimal symptoms" pertaining to his CTS.  The Veteran denied weakness or dropping items.  In April 2014, the Veteran reported that his left CTS was more painful than his right CTS, and that his pain was "10/10 at this time."

A March 30, 2015 VA treatment record notes the Veteran's complaints of increased symptoms of numbness, tingling, and pain in the bilateral hands and fingers, especially the thumbs, from CTS.  The physician reported that the Veteran asked about wrist splints and was hesitant about the possibility of surgery.  He stated that he was taking Tylenol for pain.  An April 2015 VA treatment record states that EMG results were consistent with carpal tunnel.  Another April 2015 treatment record reflects that the Veteran was referred to occupational therapy for bilateral CTS.  The Veteran complained of increased pain in the wrists and shooting pain in the thumbs for the prior six months.  He denied having used wrist splints, and noted that the pain in his wrists would wake him up at night.  There was full range of motion of the wrists and hands.  Strength was 53 pounds in the right hand and 50 pounds in the left hand, pinch was 5.5 pounds on the right and 5 pounds on the left, tip was 5 pounds on both sides, and lateral was 13 pounds on the right and 12 pounds on the left.  Sensation was intact with some numbness along the median nerve distribution.  Testing did not reproduce symptoms when the wrists were placed in a flexed position.  A Finkelstein's test was positive for pain in the left thumb.  Pain was reported as a 3 or 4 out of 10, but could increase to 10 out of 10.  The Veteran was issued bilateral large wrist splints and mid firm theraputty.  The therapist noted the Veteran's reports of a chronic history of CTS related pain that worsened over the prior six months.  The Veteran's grip strength was 15 to 20 pounds below the median grip for other males in his age group and he had some pain in the left thumb suggesting tendonitis.  

A February 2016 VA treatment record reports that the Veteran experienced increased pain related to bilateral CTS.  The physician discussed CTS treatment options, including surgery, but the Veteran declined a surgical consult at that time.  The Veteran was issued a left wrist splint.  Another February 2016 record notes that the Veteran was taking Meloxicam for his CTS, but that it was not helping.  

On May 24, 2016, the Veteran underwent another VA peripheral nerves examination.  The Veteran reported pain in both wrists and hands, with the left worse than the right.  He also noted tingling in all fingertips once a month.  The examiner stated that the Veteran was right-hand dominant.  The Veteran's symptoms were identified as mild intermittent pain in the right upper extremity, moderate intermittent pain in the left upper extremity, and mild numbness in both upper extremities.  There was no evidence of constant pain, paresthesias, or dysthesias.  Muscle strength was 5/5 and normal in the upper extremities and there was no evidence of muscle atrophy.  Reflexes were 2+ and normal in the upper extremities.  A sensory examination revealed normal sensation in the upper extremities and there were no trophic changes attributable to peripheral neuropathy.  Examination of the nerves in the upper extremities demonstrated mild incomplete paralysis of the right medial nerve; moderate incomplete paralysis of the left medial nerve; mild incomplete paralysis of the right ulnar nerve; and mild incomplete paralysis of the left ulnar nerve.  Examination of the right and left radial nerves, musculocutaneous nerves, circumflex nerves, long thoracic nerves, upper radicular group nerves, middle radicular group nerves, and lower radicular group nerves was normal.  The examiner noted that the Veteran regularly used a brace for his right and left CTS.  The diagnosis was bilateral CTS.  The examiner opined that the Veteran's CTS impacted his ability to work, noting that the Veteran last worked in 2002.  The examiner observed that the Veteran's main complaint was with the left hand.  He indicated that tingling was rare, and therefore was unlikely to affect any type of work.  However, the Veteran's right and left hand pain did affect employment, although the Veteran acknowledged that he did woodworking often.  The examiner stated that any extensive or repetitive use of the wrists and hands such as lifting, typing, or exertional use would likely affect many types of employment where repetitive use of the hands and wrists was needed.  However, the examiner found that the Veteran's symptoms would be less likely to interfere with sedentary, administrative, or non-exertional types of work.  The examiner concluded that the Veteran's CTS would be considered mild on the right and moderate on the left.

In a July 2016 brief, the Veteran's representative alleged that the evidence shows that the Veteran's CTS worsened before the May 24, 2016 effective date of the increase.  In another July 2016 brief, the Veteran's representative noted that the Veteran has been claiming that his CTS worsened since the 2011 VA examination, and that VA's delay in providing the Veteran with a new examination should not prejudice him with regard to the assigned effective date of the increase.

After a thorough review of the evidence of record prior to May 24, 2016, the Board concludes that staged initial ratings of 20 percent for right CTS and 30 percent for left CTS are warranted beginning on March 30, 2015, but no earlier.  Prior to March 30, 2015, initial ratings greater than 10 percent are not warranted for either right CTS or left CTS.  The medical and lay evidence of record prior to March 30, 2015 reflects that the Veteran's right and left CTS were manifested by "minimal symptoms."  Although the Veteran reported that his bilateral CTS had worsened over the prior two years during the October 2011 VA examination, the VA examiner found no objective evidence of impairment in any of the nerves affecting the upper extremities and concluded that the Veteran's CTS was "very mild."  Further, a December 2010 EMG study indicated that the Veteran's bilateral CTS affected mainly the sensory fibers, as the median and ulnar nerves were within normal limits.  Thus, there is no competent evidence showing a worsening of the Veteran's right and left CTS prior to March 30, 2015, and the competent medical evidence describes the Veteran's bilateral CTS as "very mild" with "minimal symptoms" prior to March 30, 2015.  Accordingly, as there is no evidence of moderate incomplete paralysis of the median nerve prior to March 30, 2015, initial ratings greater than 10 percent are not warranted for the Veteran's right or left CTS prior to March 30, 2015 under Diagnostic Code 8515.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  Further, initial ratings greater than 10 percent are not warranted for right or left CTS prior to March 30, 2015 under any of the other diagnostic codes pertaining to the peripheral nerves of the upper extremities, as there is no evidence of impairment of the upper radicular group, middle radicular group, lower radicular group, all radicular groups, radial nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, or long thoracic nerve prior to March 30, 2015.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8514, 8516-8519, 8610-8614, 8616-8619, 8710-8714, 8716-8719 (2016).

However, there is objective evidence of a worsening of the Veteran's right and left CTS symptoms beginning on March 30, 2015.  Specifically, a March 30, 2015 VA treatment record notes the Veteran's reports of increased symptoms of numbness, tingling, and pain in the bilateral hands.  His complaints were further addressed in an April 2015 occupational therapy appointment, which documented decreased grip strength, numbness along the median nerve distribution, a positive Finkelstein's test for pain in the left thumb.  Although there is no objective medical evidence stating that the Veteran's symptoms were moderate in severity, with consideration of the benefit of the doubt, the Board concludes that this evidence suggests a moderate incomplete paralysis of the median nerve sufficient to establish entitlement to a staged initial rating of 20 percent in left minor extremity and 30 percent in the right dominant extremity under Diagnostic Code 8515.  Staged initial ratings greater than 20 percent for left CTS and 30 percent for right CTS are not warranted, as there is no objective evidence to suggest that the median nerve dysfunction was severe or complete.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  Further, staged initial ratings greater than 20 percent for left CTS and 30 percent for right CTS are not warranted under any of the other diagnostic codes pertaining to impairment in the peripheral nerves of the upper extremities, as the evidence prior to March 30, 2015 does not demonstrate impairment in the upper radicular group, the middle radicular group, the lower radicular group, all radicular groups, the musculospiral nerve, the ulnar nerve, the musculocutaneous nerve, the circumflex nerve, or the long thoracic nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8514, 8516-8519, 8610-8614, 8616-8619, 8710-8714, 8716-8719.

Last, staged initial ratings greater than 20 percent for right CTS and 30 percent for left CTS are not warranted from May 24, 2016.  The May 24, 2016 VA examination reflects that the Veteran experienced pain in the wrists and hands, tingling in all fingertips, and numbness in both upper extremities.  Muscle strength, reflexes, and sensation were normal.  There was mild incomplete paralysis of the right medial nerve, moderate incomplete paralysis of the left medial nerve, mild incomplete paralysis of the right ulnar nerve, and mild incomplete paralysis of the left ulnar nerve.  There was no evidence of dysfunction in the right or left radial nerves, musculocutaneous nerves, circumflex nerves, long thoracic nerves, upper radicular group nerves, middle radicular group nerves, or lower radicular group nerves.  The examiner concluded that the Veteran's CTS was mild in the right upper extremity and moderate in the left upper extremity.  

The Veteran's staged initial rating of 20 percent for right CTS and 30 percent for left CTS under Diagnostic Code 8513 contemplates mild incomplete paralysis of all radicular groups of the right upper extremity and moderate incomplete paralysis of all radicular groups of the left upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  These ratings are in accordance with the objective findings reported in the May 2016 VA examination which reported mild incomplete paralysis of the medial and ulnar nerves of the right upper extremity, mild incomplete paralysis of the ulnar nerve in the left upper extremity, and moderate incomplete paralysis of the median nerve of the left upper extremity.  There is no competent evidence in the claims file suggesting that the Veteran experienced moderate or severe incomplete paralysis of the nerves in the right upper extremity or severe incomplete paralysis in the nerves of the left upper extremity.  Accordingly, staged initial ratings greater than 20 percent for right CTS and 30 percent for left CTS are not warranted under Diagnostic Code 8513 from May 24, 2016.  Additionally, there is no evidence of moderate or severe nerve dysfunction of the right upper extremity in the upper radicular group nerves, the middle radicular group nerves, the lower radicular group nerves, the musculospiral nerve, the median nerve, the ulnar nerve, the musculocutaneous nerve, the circumflex nerve, or the long thoracic nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8512, 8514-8519, 8610-8612, 8614-8619, 8710-8712, 8714-8719.  Similarly, there is no evidence of severe or complete nerve dysfunction of the left upper extremity in the upper radicular group nerves, the middle radicular group nerves, the lower radicular group nerves, the musculospiral nerve, the median nerve, the ulnar nerve, the musculocutaneous nerve, the circumflex nerve, or the long thoracic nerve.  Id.  Accordingly staged initial ratings greater than 20 percent for right CTS and 30 percent for left CTS are not warranted under any of the other diagnostic codes pertaining to diseases of the peripheral nerves affecting the upper extremities.

Accordingly, initial ratings greater than 10 percent for right and left CTS are not warranted prior to March 30, 2015.  From March 30, 2015, giving the Veteran the benefit of the doubt, a staged initial rating of 20 percent for left CTS and 30 percent for right CTS is warranted for moderate incomplete paralysis of the right and left median nerves.  From May 24, 2016, staged initial ratings greater than 30 percent for left CTS and 20 percent for right CTS are denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 53.

The Board has considered whether the Veteran's claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the symptoms of the Veteran's right and left CTS are contemplated by the rating criteria.  See Thun, 22 Vet. App. at 115.  A comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's right and left CTS present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b). 

Consequently, the Board finds that the schedular evaluations are adequate to rate these disabilities.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  The matter entitlement to a TDIU is pending adjudication as a separate issue, and is addressed in the Remand section of this decision, below.  Thus, the Board will not consider it here.

III.  PTSD

The Veteran contends that he is entitled to an effective date earlier than August 27, 2012 for the grant of service connection for PTSD.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i). 

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the Veteran's appeal was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2016).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon, 12 Vet. App. at 35 (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).

In a January 2013 rating decision, the RO granted service connection for PTSD.  The effective date of the award was set as August 27, 2012.  The Veteran contends that an earlier effective date is warranted.  Specifically, he alleges that, although August 27, 2012 was the first time that a conclusive diagnosis of PTSD was made, he had PTSD prior to August 27, 2012 as evidenced by his psychiatric symptoms noted in the medical evidence and in lay statements.  The Veteran's representative argues that the Veteran has suffered from psychiatric symptoms from the date that he filed his claim, or he would not have filed his claim in the first place.

An initial claim for service connection for PTSD was received by the RO on March 13, 1997.  Service connection was denied by the RO in a December 1999 rating decision on the basis that there was no evidence of a diagnosis of a psychiatric disability.  Notice of that decision, with his appellate rights, was issued to the Veteran in January 2000.  The Veteran did not file a notice of disagreement and no pertinent evidence was received within the one-year time period following the issuance of the rating decision.  Thus, the December 1999 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  Thereafter, the Veteran filed a claim to reopen the issue of entitlement to service connection for PTSD on September 8, 2006. 

After thorough consideration of the evidence of record, the Board concludes that an effective date of October 20, 2011, but not earlier, is warranted for the grant of service connection for PTSD.  38 C.F.R. § 3.400(r).

The evidence of record does not reveal that a formal or informal claim to reopen the issue of entitlement to service connection for PTSD was received after the last final denial of the Veteran's claim by the RO in December 1999 and prior to September 8, 2006.  See 38 C.F.R. § 3.155.  In addition, the Veteran did not submit any relevant medical treatment records or examination reports after the December 1999 rating decision and before the September 8, 2006 claim.  See 38 C.F.R. § 3.157.  Accordingly, the only communication indicating an intent to apply for service connection for PTSD in the Veteran's claims file after the RO's December 1999 last final denial of his claim is the informal claim received by VA on September 8, 2006.

In addition, the evidence of record at the time of the December 1999 rating decision did not show a diagnosed psychiatric disorder.  The evidence of record at that time consisted of a June 1997 VA examination which documented the Veteran's reports of thoughts of Vietnam, dreams of Vietnam which were not traumatic, some hypervigilance, and some exaggerated startle response.  Mental status examination noted some difficulty with eye contact and slightly anxious mood and affect, but was otherwise normal.  The examiner concluded that there was "[n]o psychiatric diagnosis at this time."

Prior to August 27, 2012, the only medical evidence pertinent to the Veteran's psychiatric disability consists of May 2008, June 2009, and September 2010 depression screenings and an October 20, 2011 VA examination.  Specifically, May 2008 and June 2009 VA treatment records note that the Veteran denied having little interest or pleasure in doing things, but reported feeling down, depressed, or hopeless "[m]ore than half the days."  The depression screenings were concluded to be negative.  A September 2010 VA treatment record reflects that the Veteran denied having little interest or pleasure in doing things and also denied feeling down, depressed, or hopeless.  The depression screening was found to be negative.

On October 20, 2011, the Veteran underwent a VA psychiatric examination.  The Veteran reported that his wife was deceased and that he had two sons and four grandchildren with whom the Veteran had contact with.  He noted that he was living alone and that he did not do much besides watch television and sit around the park when not working.  He denied having close friends and stated that his social activities were "next to nothing."  Mental status examination revealed the Veteran to be alert and fully oriented with intact attention and concentration.  He reported an angry mood.  Insight and judgment were intact and sleep was reported as "okay sometimes . . . once in a while getting a pretty good night's rest."  Memory was intact.  The Veteran reported various stressors related to his military service, which the examiner concluded were not adequate to support the diagnosis of PTSD.  The Veteran endorsed symptoms including feelings of detachment or estrangement from others, and irritability or outbursts of anger.  The examiner noted that the Veteran's PTSD symptoms did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The VA examiner concluded that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria based upon that day's evaluation.  Specifically, the examiner explained that the Veteran had subthreshold symptoms of PTSD which did not meet the criteria for PTSD under the DSM-IV.

In an April 2016 VA retrospective opinion, the examiner who conducted the October 2011 VA examination opined that the earliest evidence of PTSD symptoms prior to August 2012 to support a diagnosis of PTSD were demonstrated in the October 20, 2011 VA examination report, and he was "unable to find any documentation to support any symptoms or diagnosis prior to that . . . ."

With application of the relevant facts detailed above and the applicable regulations governing the assignment of an effective date for the award of benefits based on a reopened claim, an effective date of October 20, 2011 is warranted, as this is the earliest date that it could reasonably be determined that the Veteran had PTSD.  Although there was some indication that the Veteran experienced feeling down, depressed, or hopeless in May 2008 and June 2009, he denied such feelings in September 2010.  Further, the April 2016 VA examiner considered all of the evidence in the claims file and concluded that October 20, 2011, the date of the VA examination, was the first evidence of PTSD symptoms which could support a diagnosis of PTSD.  Although there is not conclusive evidence of a diagnosis of PTSD until August 24, 2012, at which time a VA examiner concluded that the Veteran's symptoms met the DSM-IV criteria for a diagnosis of PTSD, based upon the April 2016 VA opinion the Board concludes that the first date in which PTSD was manifested was October 20, 2011.  Accordingly, October 20, 2011 is the earliest date for which there is evidence that PTSD was manifested, and the date entitlement arose.

As noted above, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, is generally the date entitlement arose or the date of receipt of the claim, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  In this case, the date of receipt of claim is September 8, 2006, and the date that entitlement arose is October 20, 2011.  Accordingly, the later of those two dates is October 20, 2011.

The Board acknowledges the argument made by the representative that the Veteran experienced symptoms of PTSD when he filed his claim to reopen in September 2006, or he would not have filed such a claim.  However, the Veteran did not report any psychiatric symptoms in his September 2006 claim and there is no medical or lay evidence sufficient to establish that PTSD had manifested at that time.  While October 20, 2011 may not be the exact date that the Veteran's PTSD first manifested, it is the first date for which there is competent and credible evidence of PTSD symptomatology.  In the absence of such evidence earlier than October 20, 2011, an effective date prior to October 20, 2011 for the grant of service connection for PTSD is not warranted.

As there is no evidence of a claim to reopen the issue of entitlement to service connection for PTSD prior to September 8, 2006 after the last final disallowance of the Veteran's claim by the RO in December 1999, and because the evidence reflects that the date entitlement to service connection for PTSD arose was in October 20, 2011, there is no legal basis upon which to assign an effective date prior to October 20, 2011 for the award of service connection for PTSD.  An award of service connection "shall" be the later of the receipt of the claim to reopen or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Accordingly, an effective date of October 20, 2011, but no earlier, for the award of service connection for PTSD is warranted.


ORDER

Entitlement to service connection for GERD is denied.

An initial rating greater than 10 percent for right CTS prior to March 30, 2015 is denied.

A staged initial rating of 30 percent, but no greater, for right CTS from March 30, 2015 through May 23, 2016 is granted, subject to the laws and regulations governing the payment of monetary benefits.

A staged initial rating greater than 20 percent for right CTS from May 24, 2016 is denied.

An initial rating greater than 10 percent for left CTS prior to March 30, 2015 is denied.

A staged initial rating of 20 percent, but no greater, for left CTS from March 30, 2015 through May 23, 2016 is granted, subject to the laws and regulations governing the payment of monetary benefits.

A staged initial rating greater than 30 percent for left CTS from May 24, 2016 is denied.

Entitlement to an effective date of October 20, 2011, but no earlier, for the award of service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In the December 2015 Remand, the Board requested that the Veteran be provided with a new VA examination to assess the functional impact of flare-ups of the Veteran's left knee.  The Board requested "a specific discussion of the impact of flare-ups."  

The Veteran was provided with a new VA knee examination in May 2016; however, the VA examiner's discussion of the impact of flare-ups is inadequate.  While the VA examiner noted the Veteran's reports that "flares occur with cold or rainy weather," there is no indication what the episodes of flare-ups consist of and what functional impact those flares have.  For example, it is unclear whether the Veteran simply experienced increased pain during cold or rainy weather, or whether he was unable to walk due to increased symptomatology during cold or rainy weather.  As the May 2016 VA examiner's discussion of the Veteran's functional impact caused by the Veteran's left knee flares does not actually describe the functional impact of the flares, the Board finds the VA examination to be inadequate.

Additionally, in a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Although the May 2016 VA examiner indicated that there was not evidence of pain with weight bearing, the examiner did not provide range of motion testing on active and passive motion in both weight-bearing and nonweight-bearing conditions.  Accordingly, the May 2016 VA examination is inadequate, and a new VA examination is required.

The Veteran's claim for entitlement to a TDIU is intertwined with the claim remanded herein; accordingly, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA examination to determine the current severity of his service-connected left knee disability.  The Veteran's claims file and a copy of this Remand must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

The examiner must report the left knee range of motion in degrees, and specifically identify the degree at which pain first appears on flexion and extension of the left knee.  The examiner should discuss the presence or absence of any weakened movement, excess fatigability with use, incoordination, painful motion, and pain with repetitive use, and provide an opinion as to how these factors result in any additional limitation of knee function.  The examiner must discuss the functional impact caused by flare-ups of left knee symptomatology, and describe the symptoms that occur during such flare-up and the resulting functional impact caused by the flare-up.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  This determination should be portrayed in terms of the degree of additional range of motion loss.

With respect to range of motion testing, this must be conducted and reported on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2016).

3.  When the above development has been completed, readjudicate the issues on appeal, including the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


